May 26, 2006


Ms. Regina Bacon Criswell
Law Office of Regina Bacon Criswell
P.O. Box 1399
Helotes, TX 78023
Mr. Thomas G. Farrier
Murphy Mahon Keffler & Farrier, L.L.P.
Burk Burnett Building
500 Main Street, Suite 1200
Fort Worth, TX 76102

RE:   Case Number:  05-0831
      Court of Appeals Number:  13-04-00193-CV
      Trial Court Number:  03-506-D

Style:      STEVE CHILDERS
      v.
      ADVANCED FOUNDATION REPAIR, L.P.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to that court.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Martha I.  |
|   |Soliz          |